
	

114 HRES 312 IH: Supporting raising awareness and educating the public about upper limb and lower limb differences.
U.S. House of Representatives
2015-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 312
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2015
			Mr. King of New York submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Supporting raising awareness and educating the public about upper limb and lower limb differences.
	
	
 Whereas April is designated as National Upper and Lower Limb Differences Month and April 18 is designated as Wear Orange Day to recognize upper and lower limb differences; Whereas the Centers for Disease Control and Prevention (CDC) estimates that each year 1,500 babies in the United States are born with upper limb reductions and 750 babies are born with lower limb reductions;
 Whereas the cause of limb differences at birth is unknown; and Whereas people with limb differences will face various difficulties, access to information is critical in the determination of best treatment options so that they may live healthy and productive lives: Now, therefore, be it
	
 That the House of Representatives supports the designation of National Upper and Lower Limb Differences Month and Wear Orange Day.  